Citation Nr: 0839225	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  06-12 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The veteran served on active duty from January 1955 to 
December 1957 and from August 1961 to August 1965.  He died 
in January 2004.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision in which 
the RO denied service connection for the cause of the 
veteran's death.  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the appellant when 
further action, on her part, is required.


REMAND

The appellant contends that the veteran was exposed to 
asbestos during his service in the Navy and that the asbestos 
exposure resulted in asbestosis, which contributed to the 
veteran's lung cancer and ultimately his death.  The 
certificate of death reflects that the cause of the veteran's 
death was metastatic lung cancer.

At the time of the veteran's death, service connection was 
not in effect for any disability.  However, the veteran had a 
pending claim for service connection for asbestosis with 
small cell carcinoma.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) held that when 
adjudicating a claim for dependency and indemnity 
compensation (DIC), including service connection for the 
cause of the veteran's death, VA must perform a different 
analysis depending upon whether a veteran was service 
connected for a disability during his or her lifetime.  The 
Court concluded that, in general, section 5103(a) notice for 
a DIC case must include: (1) a statement of the conditions, 
if any, for which a veteran was service-connected at the time 
of his or her death; (2) an explanation of the evidence and 
information required to substantiate a claim for service 
connection for the cause of the veteran's death based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  In 
this case, the appellant has not been provided an explanation 
of the evidence and information required to substantiate a 
claim based on a condition not yet service connected.  Thus, 
corrective notice should be provided on remand.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

Further, in January 2006 correspondence, the appellant stated 
that the veteran had been diagnosed with asbestosis in July 
2001 by Dr. P. and that these records have been made 
available to VA.  The claims file, however, does not contain 
any records from Dr. P. reflecting such a diagnosis.  The 
appellant should be asked to provide these records if in her 
possession or to complete an authorization form so that VA 
can request these records on her behalf.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2008).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification actions deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should issue to the appellant a 
VCAA letter appropriate for her claim 
which provides the notice required under 
the relevant portions of the VCAA, its 
implementing regulations, and pertinent 
case law to include Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  The RO should also 
ask the appellant to provide any records 
in her possession from Dr. P. diagnosing 
the veteran with asbestosis in July 2001 
or to complete an authorization form so 
that VA can request the records on her 
behalf.  Sufficient time should be allowed 
for response.

2.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and her 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After the above actions have been 
completed, the claims folder should be 
referred to and reviewed by a VA internist 
or other qualified physician for an 
opinion as to whether it is at least as 
likely as not that metastatic lung cancer, 
asbestosis, or other chronic lung 
condition had its onset in or was 
otherwise related to the veteran's period 
of military service. If so, an opinion 
should be provided as to whether it is as 
least as likely as not that such lung 
condition caused or contributed 
substantially or materially or aided or 
lent assistance to the production of his 
death. Reasons and bases for all 
conclusions should be provided.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim on appeal in 
light of all pertinent evidence and legal 
authority.

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
appellant and her representative an 
appropriate supplemental statement of the 
case that includes clear reasons and bases 
for all determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

